                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:17-CR-134-BR-1




  UNITED STATES OF AMERICA

      v.                                                              ORDER

  XAVIER MILTON EARQUHART




       This matter is before the court on defendant’s pro se motions to reappoint trial counsel

and to dismiss the final order of forfeiture and return property. (DE ## 250-51.) Because

counsel has already been appointed to represent defendant, (see DE # 242), his motion to

reappoint trial counsel is DENIED as moot. Because defendant is represented by counsel, the

court DENIES WITHOUT PREJUDICE his other motion.

       This 22 January 2020.




                                     __________________________________
                                                 W. Earl Britt
                                                 Senior U.S. District Judge
